MEMORANDUM **
Petitioner Stressla Lynn Johnson (“Johnson”) appeals the district court’s dismissal of his habeas petition. Johnson’s claims were procedurally defaulted based on his failure to file a timely post-conviction petition in state court. The Oregon statute of limitations constituted an independent and adequate state ground precluding habeas review. See Petrocelli v. Angelone, 242 F.3d 867, 875 (9th Cir.2001). The 120-day limitations period was properly applied to Johnson’s claim. See Oregon Post-Conviction Act, § 138.510(4); Brown v. Baldwin, 131 Or.App. 356, 885 P.2d 707, 708, n. 1 (1994); Nichols v. Wilbur, 256 Or. 418, 473 P.2d 1022 (1970).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.